57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William S. BURROUGHS, Jr., Plaintiff-Appellant,v.AMERICAN CITY BUSINESS JOURNALS, INCORPORATED, Defendant-Appellee.
No. 92-2557.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 23, 1995.Decided:  June 19, 1995.

William S. Burroughs, Jr., Appellant Pro Se.
Robert R. Vieth, McGuire, Woods, Battle & Boothe, McLean, VA, for Appellee.
Before WIDENER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to file an amended complaint.  We have reviewed the record and the district court's opinion and order, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court in its memorandum accompanying the original motion to dismiss.  Burroughs v. American City Business Journals, Inc., No. CA92-1334-A (E.D. Va.  Nov. 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.